SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

77
CAF 14-02198
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


IN THE MATTER OF THOMAS W. MURTAUGH, JR.,
PETITIONER-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

ROSE M. GIBSON, RESPONDENT-APPELLANT.
-----------------------------------------------
IN THE MATTER OF ROSE M. GIBSON,
PETITIONER-APPELLANT,

                      V

THOMAS W. MURTAUGH, JR., RESPONDENT-RESPONDENT.
(APPEAL NO. 3.)


TRACY L. PUGLIESE, CLINTON, FOR RESPONDENT-APPELLANT AND PETITIONER-
APPELLANT.

JOHN J. RASPANTE, UTICA, FOR PETITIONER-RESPONDENT AND RESPONDENT-
RESPONDENT.

PETER J. DIGIORGIO, JR., ATTORNEY FOR THE CHILDREN, UTICA.


     Appeal from an order of the Family   Court, Herkimer County
(Anthony J. Garramone, J.H.O.), entered   November 19, 2014 in a
proceeding pursuant to Family Court Act   article 6. The order granted
Thomas W. Murtaugh, Jr. sole custody of   the parties’ children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Gibson v Murtaugh ([appeal No. 1]
___ AD3d ___ [Mar. 18, 2016]).




Entered:    March 18, 2016                        Frances E. Cafarell
                                                  Clerk of the Court